Citation Nr: 0910443	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  06-27 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a liver disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty from April 1967 
until December 1970, with what appears to be an additional 
three months of prior service. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia. 

In November 2008, the veteran testified at a hearing held at 
the RO before the undersigned Veterans Law Judge. 

In January 2009, the Veteran submitted a statement and 
journal entries that raised an informal claim of entitlement 
to service connection for a left ankle/foot disability.  The 
Board refers this claim to the RO for appropriate action. 


FINDINGS OF FACT

1.  A July 2002 rating decision denied service connection for 
a liver disorder; the Veteran did not appeal this decision 
and it is final. 

2.  The evidence associated with the claims file subsequent 
to the July 2002 final decision does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for a liver disorder.  


CONCLUSIONS OF LAW

1.  The July 2002 RO rating decision denying service 
connection for a liver disorder is final.  38 U.S.C.A. § 
7105(c) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104(a), 
20.302(a), 20.1103 (2008).

2.  Evidence received since the July 2002 rating decision is 
not new and material; the claim of entitlement to service 
connection for a liver disorder is not reopened. 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen a claim for service connection 
for a liver disorder.  A service connection claim for a liver 
disorder was previously considered and denied by the RO in a 
July 2002 rating decision.  The Veteran did not appeal the 
decision and as such, the July 2002 decision represents a 
final decision. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  
Subsequent to the July 2002 final decision, the Veteran 
contended in August 2004 that his liver disorder was related 
to active service.  In February 2005 the RO continued and 
confirmed the July 2002 denial stating no additional evidence 
had been submitted to support the claim.  

The record reflects the undersigned Veterans Law Judge kept 
the record open for an additional 60 days from the November 
2008 Board hearing in order for the Veteran to submit any 
additional records.  The Board notes that the duty to assist 
is not unlimited in scope. See Smith v. Derwinski, 2 Vet. 
App. 429, 431, 432 (1992).  In Gober v. Derwinski, 2 Vet. 
App. 470, 472 (1992) (citations omitted), the Court stated, 
in pertinent part:[T]he "duty to assist" is not a license for 
a "fishing expedition" to determine if there might be some 
unspecified information which could possibly support a claim.  
In connection with the search for documents, the duty is 
limited to specifically identified documents that by their 
description would be facially relevant and material to the 
claim.   

The claims file also reflects that in January 2009 the 
Veteran submitted a written waiver of review of evidence by 
the agency of original jurisdiction and therefore referral to 
the RO of evidence received directly by the Board is not 
required. 38 C.F.R. § 20.1304; See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003). 

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim.  The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since 
the most recent final denial of the claim on any basis. Evans 
v. Brown, 9 Vet.App. 273 (1996).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the Veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection. See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the 
notice letter provided to the appellant in December 2004 
included the definition of "new and material evidence," the 
criteria for reopening a previously denied claim, the 
criteria for establishing service connection, and information 
concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.

At the time of the July 2002 rating decision, the evidence of 
record consisted of service treatment records and lay 
statements associated with the initial claim.  The claim was 
initially denied in the July 2002 rating decision because the 
Veteran failed to show a current diagnosis for a liver 
disorder.  In his attempt to reopen the claim, the evidence 
submitted since the final July 2002 rating decision includes 
evidence of: Travel Board testimony by the Veteran, a 
February 2006 VA examination, private medical records and lay 
statements.  

For the reasons set forth below, the Board has determined new 
and material evidence has not been received to reopen the 
claim.  Essentially the Board finds that while the evidence 
received subsequent to the July 2002 rating decision is new 
in that it was not previously of record, the evidence is not 
material because it does not by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  

Turning to the newly submitted evidence of record, the newly 
submitted evidence includes an April 2001 private radiology 
report of an abdominal ultrasound.  With respect to the 
liver, the report noted that "[i]ncreased echogenicity 
within the liver is seen consistent with fatty 
infiltration."  However, the impression was "[s]tudy is 
within normal limits."  

In February 2006, the Veteran was afforded a VA examination.  
The examiner reviewed the claims file and noted the 
appellant's history.  The Veteran reported being admitted to 
the hospital during service for malaise, easy fatigability, 
dark urine, anorexia and a tender liver and was diagnosed as 
having infectious hepatitis.  The Veteran denied a history 
of: blood transfusions, needle usage, hepatitis exposure, 
alcohol abuse and consumption of local foods.  The Veteran 
was later transferred to Maxwell AFB.  Upon arriving at 
Maxwell the Veteran's appetite improved and he claimed to 
feel back to his normal self.  The Veteran denied any other 
residuals.  The Veteran was then diagnosed with infectious 
mononucleosis with hepatic involvement. 

Upon examination the Veteran reported that he drinks two to 
three beers a day for the last 39 years.  The examiner 
reviewed an abdominal ultrasound from April 2001 and noted 
the physician's impression of a normal test and the 
recommendation for the Veteran to "stop alcohol use."  The 
examiner's tests revealed: tenderness in the right upper 
abdomen, hepatitis C as non reactive, hepatitis profile as 
nonreactive and an ultrasound revealed the liver was in the 
upper limits of the normal size.  The examiner assessed: 
infectious mononucleosis ( previous history) with hepatic 
involvement and an elevated liver function (secondary to 
chronic alcohol use).  The examiner noted that the Veteran 
had a self limiting disease, mononucleosis with associated 
jaundice in 1969.  Thereafter, the Veteran admitted to 
chronic alcohol usage for approximately 30+ years, which 
correlated with his elevated gamma-glutamyl transferase 
(GGT).  The examiner opined that it was not at least as 
likely as not that the Veteran's elevation in his liver 
function was related to his previous military service.  The 
examiner did not diagnose the Veteran with a liver disorder.  

In August 2006 the Veteran submitted a letter from his 
private physician Dr. W. A. W.  The letter requested that the 
reader please consider the Veteran's elevated liver enzymes 
as part of his service related disability.  The physician 
further stated that there was no clear cut evidence that the 
Veteran's liver abnormality was due to his alcohol abuse and 
that he had not had any alcohol since 1998.  The letter 
further stated that the Veteran's elevated liver enzymes 
could be due to his fatty liver, his hyperlipidemia or from 
his past exposure to mononucleosis/hepatitis.  

In June 2008 the physician submitted another letter stating 
that the Veteran had a transient liver problem during his 
service and some way picked up hepatitis.  The physician 
concluded his letter by stating that it was as likely as not 
that the Veteran's current liver disorder was service 
connected.  In December 2008 the Veteran's physician 
submitted another letter which noted that the Veteran had 
peripheral neuropathy for the last seven to eight years as 
well as an abnormal liver test which he felt was secondary to 
the Veteran's exposure to Agent Orange during Vietnam.  The 
three letters submitted by Dr. A. W. A did not include a 
diagnosis for a liver disorder.  

Further, the Veteran submitted lay statements in support of 
his claim to reopen.  In the March 2005 Notice of 
Disagreement the Veteran attributed his liver disorder to 
active service.  In November 2008 the Veteran testified 
before the undersigned Veterans Law Judge that he had 
elevated liver enzymes.  

While the newly submitted medical evidence is new and not 
cumulative or redundant of evidence submitted prior to the 
last final decision, such evidence does not relate to a 
previously unestablished fact, mainly a diagnosed liver 
disorder.   

In the February 2006 VA examination, the examiner assessed: 
infectious mononucleosis ( previous history) with hepatic 
involvement and an elevated liver function (secondary to 
chronic alcohol use).  The examiner noted that the Veteran 
had a self limiting disease, mononucleosis with associated 
jaundice in 1969.  Thereafter, the Veteran admitted to 
chronic alcohol usage for approximately 30+ years which 
correlated with his elevated GGT.  The examiner opined that 
it was not at least as likely as not that the Veteran's 
elevation in his liver function was related to his previous 
military service.  Again, the examiner offered no diagnosis 
for a liver disorder.  

The August 2006, June and December 2008 letters from the 
Veteran's private physician noted the Veteran's elevated 
liver enzymes, his transient liver problem during his 
service, prior hepatitis, peripheral neuropathy for the last 
seven to eight years as well as an abnormal liver test.  As 
stated supra, the three letters submitted by the physician 
did not contain a diagnosis for a liver disorder.  

The Board notes that a report of elevated liver enzymes, or 
GGT, is a laboratory finding and is not a disability in and 
of itself for which VA compensation benefits are payable. See 
61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (diagnoses of 
hyperlipidemia, elevated triglycerides, and elevated 
cholesterol are actually laboratory results and are not, in 
and of themselves, disabilities and are therefore not 
appropriate entities for the rating schedule).  The term 
"disability" as used for VA purposes refers to impairment of 
earning capacity.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  There is no evidence of record to suggest that the 
Veteran's elevated liver enzymes causes any impairment of 
earning capacity.  While the elevated liver enzymes may be 
evidence of an underlying disability or may later cause 
disability, service connection may not be granted for a 
laboratory finding.  "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of present disability there can be no valid 
claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Nothing in the medical evidence of record reflects that the 
Veteran has a currently diagnosed liver disorder manifested 
by his elevated liver enzymes.  

The Board recognizes the contentions of the submitted lay 
statements and Travel Board testimony.  The statements all 
contended that the Veteran has a liver disorder related to 
active service.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness. Falzone v. Brown, 8 Vet. App. 398 
(1995).  Laypersons, however, are not competent to provide an 
opinion requiring medical knowledge, such as a diagnosis, or 
an opinion relating to medical causation and etiology that 
requires a clinical examination by a medical professional. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Additionally, the Veteran has contended that he has right 
abdomen pain attributable to his claimed liver disorder.   
The Board notes, however, that pain, in and of itself, is not 
a disability for which service connection may be granted. 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted).  Therefore, the 
Board views the new lay evidence attesting to the Veteran's 
disorder as redundant of the Veteran's earlier lay statements 
and does not offer evidence in support of his claim.

Although some of the evidence submitted since the July 2002 
rating decision is new, in that it was not previously of 
record, the newly submitted evidence is not material.  None 
of the newly associated materials provided evidence of a 
diagnosis for a liver disorder, which was essentially the 
basis of the previous final denial.    Therefore, the 
additional evidence received is not "material" since it does 
not relate to an unestablished fact necessary to substantiate 
the claim.  Accordingly, the Board finds that the claim for 
service connection may not be reopened.


ORDER

New and material evidence having not been received, the 
application to reopen the claim for entitlement to service 
connection for a liver disorder is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


